Title: To Alexander Hamilton from Elisha Boudinot, 4 December 1797
From: Boudinot, Elisha
To: Hamilton, Alexander


New Ark [New Jersey] December 4, 1797. “I am anxious to consult you relative to a particular friend & connection of mine—Mr. Griffith a gentleman of the bar in this State.… He has had several severe fits of sickness.… This has induced him to think of moving into a City, if practicable.… As I know of no Gentleman in the City whose candor on this subject I would put so much confidence in as yours and none who I would choose to lay under obligations to, but yourself—I have therefore taken the liberty of asking your friendly advice on the occasion—whether under your rules, he could get admittance at your bar and whether you know of any Gentleman who would like to connect himself with him.… I only mention that he was not only in full practice as a lawyer—was surrogate of the County but within a year has published a book on the office of a Justice of the peace—Exrs &c which has gone thro’ two editions already.… I will, if the weather permits call on you to morrow with him.… Independant of the particular business which interests him—I should like to introduce (as if by accident) the conversation he has lately had with Tench Coxe, who dined with him—Justifying himself for his conduct. This Janus (enter nos) will not be in office many days.…”
